DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 26, 28, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest Wen Liau et al. U.S. Patent Publication 2019/0344691 A1 (Liau).
 Regarding claim 1, Liau discloses a seat support comprising a plurality of layers of a material to mount to a seat frame and to support an occupant upon the seat frame, wherein the plurality of layers is stacked upon each other, and each of the plurality of stacked layers has a generally uniform thickness (Figure 13; [0039]).  Liau does not directly disclose the material to be non-foam material but discloses the variation of similar materials to what is disclosed ([0046]).  Material modification is common and well known in the art.  Such a modification would provide a means to vary the material of the seat composition to enhance comfort and optimize design processes.  
Regarding claim 2, Liau discloses the seat support wherein one of the plurality of layers has a first firmness; and wherein another of the plurality of layers has a second firmness that differs from the first firmness ([0028], [0039]; material density variable for softer or harder material composition).  
Regarding claim 3, Liau discloses the seat support wherein one of the plurality of layers has a first thickness; and wherein another of the plurality of layers has a second thickness that differs from the first thickness (Figure 13).  
Regarding claim 4, Liau discloses the seat support further comprising a plurality of zones, wherein at least two of the zones vary in thickness, firmness, or a quantity of stacked layers (Figures 5-3, layers and thickness vary; [0028]).  
Regarding claim 5, Liau discloses the seat support wherein the plurality of zones further comprises a nose, an insert, and a pair of bolsters on opposed lateral sides of the nose and the insert to support a seat bottom ([0005]).  
Regarding claim 6, Liau discloses the seat support wherein the plurality of zones further comprises an insert, a pair of bolsters on opposed lateral sides of the insert, and a pair of shoulders on opposed lateral sides of the insert to support a seat back ([0005]).  
Regarding claim 26, Liau discloses a method for manufacturing a seat assembly comprising: cutting a first seat support portion from a first sheet of monofilament material; installing the first seat support portion upon a substrate; and installing a trim cover over the first seat support portion ([0027], [0041-0042]).  
Regarding claim 28, Liau discloses the method further comprising laser cutting the first seat support portion. 
Regarding claim 47, Liau discloses the seat support further comprising an adhesive provided between each sequential pair of plurality of layers to adhere sequential layers together, wherein the adhesive is formed from the similar recyclable material ([0041]). 
Regarding claim 48, Liau discloses the method further comprising manufacturing the seat assembly without molding the first sheet monofilament material ([0008]).  

Claims 9-12, 15, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liau in view of Dai W. Kim et al. U.S. Patent 5,833,321 A (Kim).
Regarding claims 7-9, Liau discloses the seat support comprising plurality of layers made of material.  Liau modified discloses layer of material that are non-foam materials.  Liau does not directly disclose the material composition.  Kim discloses a vehicle seat comprised of layers including a non-foam layer (Element 4) wherein the non-foam layer can also comprise a plurality of layers (Column 3 Line 9-56); wherein each of the plurality of layers is formed from a monofilament textile material (Column Line 45-56); wherein at least one of the plurality of layers is formed from a recycled material (Column 3 Line 9-23); wherein at least one of the plurality of layers is formed from polyester (Column 4 Lines 11-23). 
Therefore it would have been an obvious modification well known in the art the effective filing date of the claimed invention to modify Liau as taught by Kim to include the specific materials for the plurality of layers.  Such a modification would provide optimal materials for ventilation and support of the seat. 
Regarding claim 10, Liau in view of Kim discloses the seat support further comprising a heater mat or a blower ([0039], Liau).  
Regarding claim 11, Liau in view of Kim discloses the seat support wherein a sealed ventilation port is formed through at least one of the layers (Column 10 Line 11-27, Liau).  
Regarding claim 12, Liau in view of Kim discloses the seat support herein a region between a sequential pair of layers is sealed so that ventilation is directed through the layers (Column 10 Line 11-27, Liau).  Liau in view of Kim does not directly disclose the ventilation to be directed through one of the sequential pair of layers.  The material properties disclosed in the prior art (Liau) discloses the variance of ventilation as a result of the material density and various properties related to ventilation.  Providing such a variance is a well-known modification in the art.  It would provide a means to control the air flow through the layers.  
Regarding claim 15, Liau in view of Kim discloses the seat support wherein each sequential pair of layers are welded or sewn together (Column 7 Lines 40-53, Kim). 
Regarding claim 39, Liau discloses the seat support comprising plurality of layers made of material; comprising a heater mat or a blower ([0039], Liau).  Liau does not directly disclose the material to be non-foam material but discloses the variation of similar materials to what is disclosed ([0046]).  Material modification is common and well known in the art.  Such a modification would provide a means to vary the material of the seat composition to enhance comfort and optimize design processes.  Liau modified discloses layer of material that are non-foam materials.  Liau does not directly disclose the material composition.  Kim discloses a vehicle seat comprised of layers including a non-foam layer (Element 4) wherein the non-foam layer can also comprise a plurality of layers (Column 3 Line 9-56); wherein each of the plurality of layers is formed from a monofilament textile material (Column Line 45-56); wherein at least one of the plurality of layers is formed from a recycled material (Column 3 Line 9-23); wherein at least one of the plurality of layers is formed from polyester (Column 4 Lines 11-23). 
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Liau as taught by Kim to include the specific materials for the plurality of layers.  Such a modification would provide optimal materials for ventilation and support of the seat. 
Liau in view of Kim does not directly disclose the ventilation to be directed through one of the sequential pair of layers.  The material properties disclosed in the prior art (Liau) discloses the variance of ventilation as a result of the material density and various properties related to ventilation.  Providing such a variance is a well-known modification in the art.  It would provide a means to control the air flow through the layers.  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liau in view of Dai W. Kim et al. U.S. Patent 5,833,321 A (Kim) further in view of Craig Martin Oomen et al. U.S. Patent Publication 2020/0039399 A1 (Oomen).
Regarding claim 13, Liau in view of Kim discloses the seat support comprising layers of monofilament textile material (Liau).  Liau in view of Kim does not direction disclose the material to comprise a conductive yarn.  Oomen discloses material used for seat support comprising a conductive yarn within the layer of monofilament textile material (Element 18).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Liau in view of Kim as taught by Oomen to include Oomen’s conductive yarn.  Such a modification would provide means to disperse controlled temperature through the seat.  
Regarding claim 14, Liau in view of Kim in view of Oomen discloses the seat support further comprising a heater mat oriented between two of the plurality of layers, wherein the heater mat is in electrical communication with the conductive yarn ([0008], Oomen).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liau in view of Dai W. Kim et al. U.S. Patent 5,833,321 A (Kim) further in view of Lis Townley et al. U.S. Patent 10,421,414 B2 (Townley). 
Regarding claim 16, Liau in view of Kim discloses the seat support wherein each layer is secured to the sequential layer by a means of attachment (Kim).  Liau in view of Kim does not directly disclose the means of attachment to be a hook and loop fastener.  Townley discloses seat support comprising a plurality of layers that are secured to a sequential layer by hook and loop fasteners (Element 24 and 26). 
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Liau in view of Kim as taught by Townley to include Townley’s hook and loop fastener.  Such a modification would provide an alternative means of attachment to secure the layers to one another.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liau in view of Kazuo Noguchi et al. U.S. Patent Publication 2015/0272332 A1 (Noguchi). 
Regarding clam 27, Liau discloses the method comprising the sheets of monofilament material being cut.  Liau does not directly disclose the sheet to be unrolled.  Noguchi discloses a method of forming support for a seat comprising steps of unrolling the sheet of monofilament material before cutting the first seat support portion ([0044]).  
Therefore it would have been an obvious modification well known in the art the effective filing date of the claimed invention to modify Liau as taught by Noguchi to include Noguchi’s roll of material.  Such a modification would provide means to store compactly and prepared to be processed through the manufacturing process of the seat support.  

Response to Arguments
Applicant’s arguments, filed September 15, 2022, with respect to the rejection(s) of claim(s) 39 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forrest Wen Liau et al. U.S. Patent Publication 2019/0344691 A1 (Liau)in view of Dai W. Kim et al. U.S. Patent 5,833,321 A (Kim).

Applicant argues that the layer of material, as disclosed in Liau, is foam material.  Lian discloses a plurality of layers having the properties of foam material but comprised of non-woven fibrous material and further variations of different materials with similar material properties that can be substituted ([0046]).  
The thickness of the material can vary or be uniformed.  The materials are of the uniformed thickness and after the process of shaping the layers, may be the same thickness. The prior art does not teach away from this limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636